Citation Nr: 1009809	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-39 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to March 
1979 and from May 2000 to October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Veteran has since relocated to the 
jurisdiction of the Nashville, Tennessee VARO.  

In December 2008, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcript of the hearing is in the claims 
folder.  

In February 2009, the Board remanded the claim so the agency 
of original jurisdiction (AOJ) could adjudicate in the first 
instance whether new and material evidence had been received 
to reopen the claim.  This was done by way of a December 2009 
supplemental statement of the case.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.  

The issues of entitlement to service connection for diabetes 
mellitus and a skin disorder have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.   


FINDINGS OF FACT

1.  In January 2004, a VARO notified the Veteran of the 
decision that denied service connection for a low back 
disorder.  He did not file a timely notice of disagreement.  

2.  Since the January 2004 VARO decision, VA has received 
sworn hearing testimony, additional medical records, and the 
report of an examination with a medical opinion.  This is new 
evidence not previously submitted to agency decisionmakers.  
By itself or when considered with previous evidence of record 
it relates to an unestablished fact necessary to substantiate 
the claim.  It is neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  It raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2004 VARO decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the VARO's 2004 decision is new 
and material and the Veteran's claim of entitlement to 
service connection for a back disorder is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  A 
notice that fully complied with the requirements of the VCAA 
was sent to the claimant in March 2005.  It notified the 
Veteran of the information and evidence that is necessary 
both to reopen the claim and to establish entitlement to the 
underlying benefit sought.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In addition to explaining the type of 
evidence necessary to substantiate his claim, it explained 
what evidence was to be provided by him and what evidence the 
VA would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claim in 
June 2005.  As the Board finds that the claim is reopened and 
is remanding to further assist the Veteran, any error that 
might have been committed with respect to either the duty to 
notify or the duty to assist was harmless and will not be 
further discussed.  

Discussion

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Congenital or developmental conditions are not disabilities 
due to disease or injury and cannot be granted service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2009).  However, any 
additional disability incurred in service may be compensated.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In January 2004, a VARO denied service connection for a low 
back injury, after the Veteran failed to appear for 
examination.  He did not file a timely notice of 
disagreement.  Decisions of the RO which are not appealed are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  

The Veteran reasserted his claim in February 2005.  If new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the claim will be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108 
(West 2002).  

For claims such as this, filed after August 29, 2001:  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

When the VARO denied service connection for a low back 
disorder, the evidence consisted of service treatment records 
and some VA clinical records.  The records did not provide a 
description of the claimed injury.  The Veteran has since 
provided credible testimony of being severely jostled while 
riding off-road in a military vehicle, and striking his low 
back.  Also, there was no medical examination or opinion.  We 
now have a VA examination report in which the examiner 
expresses the opinion that the Veteran's back disorder could 
have been aggravated in service.  There are also new medical 
reports including imaging studies and the report of a 
December 2005 surgery.  This body of evidence meets the 
criteria for new and material evidence and requires that the 
claim be reopened.  


ORDER

Since new and material evidence has been received, the 
petition to reopen a claim of entitlement to service 
connection for a back disorder is granted.  The claim is 
granted to the extent of reopening the claim.  


REMAND

The June 2009 VA examination concluded with the examiner 
expressing the opinion that the Veteran "could have 
indirectly aggravated his pre-existing condition associated 
with this, but it is not directly caused by his time in 
service."  The representative has specifically asked that 
the case be remanded for the doctor to clarify his opinion on 
aggravation.  The Board agrees.  The term "could" is much 
too vague to decide the case, but it raises a possibility 
that needs to be clarified.  

Also, the Veteran reports that he is seeking disability 
benefits from the Social Security Administration (SSA).  Any 
relevant medical records should be obtained and considered.  

Accordingly, while the Board regrets the further delay, the 
case is REMANDED for the following action:

1.  The AOJ should request a complete 
copy of the Veteran's medical records 
from SSA and associate them with the 
claims file.  

2.  The claims folder should be 
returned to the physician who did the 
June 2009 examination of the Veteran's 
spine.  If he is not available, the 
claims folder may be sent to a 
similarly qualified physician for an 
opinion.  If an opinion cannot be 
rendered without further examination of 
the Veteran, such examination should be 
scheduled.  Any tests or studies needed 
to respond to the following questions 
should be done.  The physician should 
provide a complete explanation to the 
following.  

a.  Please explain the significance of 
the August 2005 X-ray findings 
suggesting pars interarticularis 
fracture at L5.  Considering the August 
2002 X-ray studies and the October 2002 
magnetic resonance imaging studies, is 
it at least as likely as not that the 
fractures were incurred in service.  

b.  Please explain whether it is at 
least as likely as not that the 
Veteran's low back disorder increased 
in severity, beyond its natural 
progress, during his active service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

3.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


